Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                   No. 04-12-00493-CR

                                     Adam AGUIRRE,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 371st Judicial District Court, Tarrant County, Texas
                                 Trial Court No. 1259423D
                       The Honorable Phillip Vick, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED March 5, 2014.


                                              _____________________________
                                              Rebeca C. Martinez, Justice